Citation Nr: 0317833	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 RO decision that established service 
connection and a 10 percent disability rating for PTSD.  The 
veteran appealed seeking a higher initial rating for this 
condition.  In April 2001, the RO assigned a higher rating of 
50 percent for PTSD.  The veteran continues to appeal for a 
higher rating.


FINDINGS OF FACT

The veteran's PTSD is productive of severe industrial and 
social impairment, and it is productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1969 
to November 1970, including service in Vietnam.  His service 
medical records show no psychiatric disorder.  His service 
personnel records reveal that he had been awarded a Combat 
Infantryman Badge and a Purple Heart.  

In April 2000, the Board issued a decision granting service 
connection for PTSD.  In July 2000, the RO issued a decision 
that assigned an initial disability rating of 10 percent for 
PTSD, effective in May 1995.  The RO's decision also granted 
a temporary total hospitalization rating for PTSD from August 
1996 to September 1996.  In April 2001, the RO assigned a 
higher rating of 50 percent for PTSD, effective in May 1995.  

Medical treatment records in recent years show treatment for 
a variety of conditions, including a psychiatric disorder, 
Parkinson's disease, high blood pressure, and cervical spine 
disorder.

In May 1995, a VA examination for PTSD was conducted.  The 
report noted the veteran's complaints of severe stress, poor 
concentration, restlessness, irritability and insomnia.  He 
arrived to the examination adequately dressed and groomed.  
Mental status examination revealed him to be alert and fully 
oriented.  Concentration and memory were fair, and his speech 
was clear and coherent.  No thought or perceptual disorders 
were indicated, and he was not hallucinating.  He was not 
suicidal or homicidal.  Insight and judgment were fair, and 
he exhibited good impulse control.  The diagnosis was 
depressive disorder, not otherwise specified, with anxiety 
features.  The report also noted a Global Assessment of 
Functioning (GAF) score of 60.

In August 1996, the veteran was admitted for inpatient 
treatment due to symptoms of insomnia, nightmares of war 
events, anhedonia, anorexia, weight loss, sadness and 
isolation tendency.  He was discharged a month later with a 
diagnosis of delayed PTSD.  Subsequent treatment records, 
dated in 1996 and 1997, also noted diagnoses of PTSD.  

In January 1997, a VA mental examination was conducted.  The 
veteran said he had resigned from his employment because he 
felt he was under too much pressure.  He reported feeling 
depressed, isolated, angry, and irritable.  He said he had 
difficulty sleeping.  He also reported symptoms of 
hypervigilence and being easily startled by noise.  Mental 
status examination revealed him to be aware of the interview 
situation and passively cooperative.  His responses were 
relevant and coherent.  The content of his responses 
exhibited low self esteem and marked worries regarding his 
economic situation.  There were no bona fide dissociative 
episodes that were documented, and there were no 
hallucinations or delusions indicated.  Affect was 
constricted, and mood was angry and depressed.  He was fully 
oriented, memory was preserved, intellectual functioning was 
average, judgment was fair and insight poor.  The report 
concluded with a diagnosis of dysthymia, and noted a GAF 
score of 50 to 55.  

Treatment reports dated in 1998 noted complaints of 
nightmares and depression.  
A May 1998 treatment report noted findings of a delusional 
thought process.  

A July 1999 treatment report noted the veteran's complaints 
of nightmares.  Mental status examination revealed a 
depressed mood and flat effect.  The assessment was PTSD.  
Treatment reports, dated in July 2000 and January 2001, noted 
his complaints nightmares, flashbacks, and difficulty 
sleeping.

In March 2001, a VA mental examination was conducted.  At the 
examination, the veteran reported symptoms of nightmares, 
flashbacks, and a fear of loud noises and closed places.  
Mental status examination revealed him to be casually dressed 
and groomed.  He was physically very deteriorated, and looked 
much older than his stated age.  The report noted that he was 
being treated for Parkinson's disease, which appeared to be 
quite advanced.  His speech was difficult to understand, and 
he had resting tremors and inexpressive facies.  His answers 
were relevant, and he was not delusional or hallucinating.  
He stated that he was going to blow his brains out because he 
could not tolerate living as he was currently living.  Affect 
was inappropriate, and mood was definitely angry and 
depressed.  He was oriented in person and place, but only 
partially in time.  His memory was very good for remote and 
past events, but poor for recent events.  His retention and 
recall were diminished, judgment fair and insight poor.  An 
addendum to the examination, dated in April 2001, noted that 
the veteran's claims folder had been reviewed.  The report 
concluded with diagnoses of PTSD, and mood disorder 
(depression) due to Parkinson's disease.  The report also 
noted GAF scores of 50 for PTSD and 40 for mood disorder.  

In April 2001, the RO sent correspondence to the veteran 
informing him of his rights and duties under the Veterans 
Claims Assistance Act of 2000.

In June 2001, a hearing was conducted before the RO.  The 
veteran's spouse testified that he had flashbacks and 
nightmares.  She indicated that he slept poorly and was 
easily agitated at times.  She believed his symptoms from 
PTSD, when considered separate from his Parkinson's disease, 
were of such severity as to prevent him from working.

Treatment reports, dated in July 2001, October 2001, and 
January 2002, noted the veteran's complaints of nightmares 
related to his military service interfering with his sleep.  
He indicated that these occur approximately three times per 
week.  

II.  Analysis

The veteran claims that he is entitled to an initial rating 
higher than 50 percent for his service-connected PTSD.  The 
file shows that through correspondence, the rating decision, 
the statement of the case, and supplemental statements of the 
case, he has been notified of the evidence necessary to 
substantiate his claim.  Pertinent medical and other records 
have been obtained, and the veteran has been provided with VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Effective November 7, 1996, during the course of the 
veteran's claim, the regulations pertaining to evaluating 
psychiatric disabilities were revised.  Thus either the old 
or new rating criteria may be applied, whichever version is 
most favorable to the veteran, although the new criteria may 
only be applied to the period of time since their effective 
date.  Karnas v. Derwinski, 1 Vet. App. 308 (1990); 
VAOPGCPREC 3-2000.

Under the old criteria, PTSD is rated 50 percent when, 
because of the condition, the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent rating for PTSD is 
warranted when, because of the condition, there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002). 

Evidence from VA examinations and medical treatment reports 
show that the veteran experiences PTSD symptoms which include 
anxiety, hypervigilence, recurring nightmares, intrusive 
thoughts, and avoidance of Vietnam stimuli.  On his most 
recent VA examination in 2001, he was assigned a GAF score of 
50 for his PTSD.  Under DSM-IV, a GAF of score of 50 reflects 
an examiner's impression that the psychiatric condition 
involves serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The Board notes 
that an examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.129 (1996); 38 C.F.R. § 
4.126 (2002); VAOPGCPREC 10-95.

After review of all the evidence, the Board finds that the 
veteran's PTSD produces severe industrial and social 
impairment (old rating criteria for a 70 percent rating), and 
it is productive of occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to various symptoms (new 
rating criteria for 70 percent rating).  Thus, an increased 
rating to 70 percent for PTSD is granted.  The benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), has been considered in 
granting this benefit.   

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While there may 
have been day-to-day fluctuations in the veteran's PTSD, the 
evidence shows no distinct periods of time, since service 
connection became effective in May 1995, during which PTSD 
has varied to such an extent that a rating other than 70 
percent would be warranted.  Thus staged ratings are not in 
order.

The Board notes that is has considered whether entitlement to 
an even higher rating is warranted in this case.  Under the 
old rating, a 100 percent rating is warranted when all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  This level of 
disability (under any of the alternative tests for a 100 
percent rating) simply is not shown by the facts of this 
case.  The evidence also does not show total occupational and 
social impairment sufficient for a 100 percent rating under 
the new criteria as well.  The evidence does not show 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to place; memory loss for names of 
close relatives, own occupation, or own name.  Whle these are 
only typical symptoms for a 100 percent rating (Mauerhan v. 
Principi, 16 Vet.App. 436 (2002)), it is not shown that PTSD 
results in total occupational and social impairment as 
required for a 100 percent rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  As noted on the 2001 VA 
examination, the veteran's non-service-connected Parkinson's 
disease represents a very serious impairment and also 
influences his psychiatric condition.  Impairment from non-
service-connected conditions may not be considered in support 
of a higher rating for as service-connected disability.  
38 C.F.R. § 4.14.  For these reasons, a higher rating of 100 
percent rating for PTSD is not currently warranted. 


ORDER

A higher rating of 70 percent for PTSD is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

